Rich, J.:
This proceeding was instituted to review the proceedings of the Republican congressional committee of the twenty-sixth *778congressional district in designating persons to be voted for as delegates to the Republican National convention. It appears that the congressional committee whose proceeding is attacked was appointed prior to the enactment of chapter 891 of the Laws of 1911; and under section 55 of the Election Law (Consol. Laws, chap. 17 [Laws of 1909, chap. 22], as added by Laws of 1911, chap. 891) this committee continues an existing committee with the power and right to make designations. Section 55 was amended after the enactment of the statute by providing that where there was no such committee for a district in and for which designations were to be made “a committee designation may be made as shall have been provided by the State committee of the party, by resolution, of which a certified copy shall be filed in the office of the Secretary of State.” (Election Law, § 55, as amd. by Laws of 1912, chap. 4.)
A resolution was adopted by the Republican State committee before these designations were made, and a certified copy of the same was duly filed in the office of the Secretary of State, providing that “ The Committees of the party for designation purposes for the spring primary of 1912 shall be constituted as follows: Congressional Committees for the 25th, 26th * * * Districts, inclusive * * * the Congressional District Committee already chosen resident in those Districts.”
It seems that the existing congressional committee of the twenty-sixth district was composed of Joseph M. Dickey, William B. Royce, Frank A. Hotchkiss, George Esselstyn and Emerson W. Addis, and that a meeting of this committee was called for-March 4, 1912, for the purpose of designating candidates, and was attended by Mr. Dickey, the chairman of the committee, in person. Each of the other members of the committee was represented by a proxy duly executed and filed, conferring the power to act. The committee organized and united in the designations which are sought to be nullified in this proceeding.
The learned court at the Special Term has held that the proceedings of the committee are valid, and from the order accordingly entered this appeal is taken.
It is contended that the meetings and the procedure of the party committees assembled to designate persons to be voted *779for at the primaries are governed by the provisions of section 112 of the Election Law, as renumbered from section 67 and amended by chapter 891 of the Laws of 1911. That section is included in an article entitled “Conventions,” and its language is limited to such a body.
The term “convention” as used in the statute is defined to be “an assemblage of delegates elected in accordance with the provisions of this chapter representing a political party, duly convened for the purpose of nominating candidates for public office, electing delegates to other conventions, electing officers for party organizations, or for the transaction of any other business relating to the affairs or conduct of the party.” (Election Law, § 3, as renumbered from § 2, and amd. by Laws of 1911, chap. 891.)
It is plain, I think, that this language has no application to the meeting of a party committee appointed before the statute was enacted. Nor can the contention that but one member of the regular committee was present at its meeting be given the effect contended for. Section 38 of the Election Law, as added by the statute of 1911, provides for the adoption of rules and regulations for the conduct of the official primaries. It says that “Until the adoption of such rules and regulations, the rules and regulations of the existing committee, so far as consistent with this chapter, shall continue to be the rules and regulations of the party for that political subdivision.”
As I have said, it appears that the congressional committee was appointed prior to the enactment of the statute, and it appears that no new committee has yet been elected (consequently no committee has yet come into existence upon whom the duty of adopting rules has devolved); that such committee had continued to act, and would so act until their successors were elected at the primaries to be held March 26, 1912; that such committee had a rule operative and in force at the time of their meeting, by the provisions of which proxies of its members were valid.- The persons acting as such proxies, therefore, were entitled to vote, and their acts and votes were of the same force and effect in all things as though they were the acts of the duly-appointed members of the committee.
*780It follows, therefore, that the order must be affirmed, without costs.
Jenks, P. J., Thomas and Carr, JJ., concurred; Woodward, J., concurred in separate opinion.